Citation Nr: 1608634
Decision Date: 03/03/16	Archive Date: 04/01/16

DOCKET NO.  09-17 344    DATE  MAR 03 2016


On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri 


THE ISSUE 

Entitlement to service connection for a respiratory disorder, claimed as sinusitis. 


REPRESENTATION 

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD 

R.M.K., Counsel 


INTRODUCTION 

The Veteran served on initial active duty for training from July 1986 to November 1986, and active duty from September 1999 to March 2007, with additional Reserve service. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was previously before the Board in November 2012. It has since been returned to the Board for further appellate action. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND 

The Veteran contends that she currently suffers from a respiratory disorder, claimed as sinusitis, as a result of a flu mist that she received in November 2006 in service. She asserts that ever since receiving that flu mist, she suffered from breathing problems. The Board remanded the issue of service connection for a respiratory disorder in November 2012 to afford the Veteran a VA examination to specifically address the nature and etiology of any current respiratory disorder. 

In response to the Board's remand, the Veteran was afforded a VA examination in April 2015 in which the examiner answered in the negative to the question does the Veteran now have or has she ever been diagnosed with a respiratory condition. The examiner stated that the Veteran had no history of lung disease per se but had complaints of shortness of breath since receiving a nasal flumist in 2006. The examiner stated that the Veteran did not appear to have any current respiratory disorder per the interview and medical record review. The examiner noted that the Veteran had allergy testing which was negative, had not been told she had non­allergic rhinitis, and had not been treated for this. The examiner stated that the CT scan of the sinuses did not indicate chronic sinusitis and was done while the Veteran was symptomatic. The examiner noted that review of literature, including the Center for Disease Control and Prevention website, did not support long-term residuals from the flu mist vaccine; it was less likely than not that the Veteran's complaints were related to nasal flumist in 2006. The examiner stated that service medical records supported an upper respiratory infection once per year which resolved without follow-up and did not support a chronic condition. 

The Board finds that the April 2015 opinion is inadequate for adjudication purposes. Namely, another examination is warranted for an opinion which addresses the respiratory problems diagnosed during the appeal period. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim). 

To this point, a January 2007 service treatment record showed diagnoses of sinusitis and bronchitis. The Veteran was afforded a VA pre-discharge examination in January 2007 in which the examiner diagnosed sinusitis. The Veteran was subsequently afforded a VA examination in March 2009, during which the examiner found that a diagnosis of sinusitis was not appropriate; instead, the examiner diagnosed nonallergic rhinitis that had been present over the past several years. Finally, VA treatment notes in November 2010 showed diagnoses of allergic rhinitis/allergies/chronic sinusitis. Moreover, the examiner stated that the Veteran had not been told she had non-allergic rhinitis when a March 2009 VA examiner diagnosed nonallergic rhinitis that had been present over the past several years. Therefore, the Board finds that the April 2015 VA examiner's opinion is based in part on an inaccurate factual basis. See Reonal v. Brown, 5 Vet. App. 458,461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA examination by a medical provider familiar with the diagnosis and treatment of respiratory disorder, particularly sinusitis, rhinitis, and allergies. The VA examiner should be a different examiner than the examiner who provided the April 2015 examination, to address the nature and etiology of any respiratory disorder diagnosed during the pendency of this appeal. Evidence contained in VBMS and Virtual VA, and a copy of this Remand, should be reviewed by the examiner, and the examination report should reflect that review. 

For each respiratory disorders diagnosed during the pendency of this appeal, from November 2006, to specifically include sinusitis, bronchitis, nonallergic rhinitis, allergic rhinitis, allergies, and chronic sinusitis, the examiner should state whether it is at least as likely as not (i.e. a 50 percent or better probability) that such disorders had onset in service or are otherwise causally related to service, to include as a result of a nasal flu mist administered in November 2006. 

The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007). The examiner must provide the rationale for all opinions expressed. If the examiner cannot provide these opinions and supporting rationale without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definite opinion or an adequate rationale is the result of a need for additional information, the examiner should identify the additional information that is needed. 

2. Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and readjudicate the respiratory claim. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38C.F.R. §20.1100(b)(2015). 




